Citation Nr: 1414669	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  07-31 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a cervical disorder, as secondary to a service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  This decision denied service connection for a cervical disorder and bilateral lower extremity radiculopathy, and the Veteran appealed.  The Veteran was subsequently granted service connection for lower extremity radiculopathy in June 2009 (left leg) and June 2011 (right leg).  These grants are considered a full grant of the benefits sought on appeal, so these issues are no longer on appeal.  Accordingly, the remaining issue on appeal is described above.

In October 2013, the Veteran testified before the undersigned acting Veterans Law Judge (VLJ) during a Travel Board Hearing at the RO.  


FINDING OF FACT

The Veteran's cervical disorder is as likely as not caused by his service-connected low back disorder.


CONCLUSION OF LAW

The criteria for service connection for a cervical disorder on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has a cervical disorder and a service-connected low back disorder, so the first two prongs are met.  The evidence regarding medical nexus consists of a VA examiner's opinion in December 2010 and medical opinions from the Veteran's private physicians, Drs. J and H.  The VA examiner opined that the Veteran's low back disorder did not cause his cervical disorder.  Drs. J and H, in contrast, opined that it did.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for a cervical disorder will be granted.  


ORDER

Entitlement to service connection for a cervical disorder is granted.   



____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


